Citation Nr: 9919838	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-40 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin disorders 
characterized as basal cell carcinoma and actinic keratosis, 
claimed as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel
INTRODUCTION

The veteran had active service from December 1967 to November 
1971.

This appeal to the Board of Veterans' Appeals (the Board) was 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego.

The Board remanded the case in August 1997 at which time the 
issue was entitlement to service connection for skin 
disability, claimed as a result of AO exposure.  
Clarification before and since then has narrowed the issue to 
three basic types of skin problems, namely basal cell 
carcinoma, actinic keratosis and seborrheic dermatitis.  

In a rating in August 1998, the RO granted service connection 
for a skin disorder characterized as seborrheic dermatitis 
[on a direct basis, not on the basis that it was in any way 
due to AO exposure], with the assignment of a 10 percent 
rating from July 14, 1994.  That issue is no longer part of 
the current appeal.


FINDING OF FACT

The claim for service connection for skin disorders diagnosed 
as basal cell carcinoma and actinic keratosis, claimed as 
secondary to AO exposure, is not supported by cognizable 
evidence that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for skin disorders diagnosed 
as basal cell carcinoma and actinic keratosis, claimed as 
secondary to AO exposure, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  It has also been determined that a well-grounded 
claim requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  Additional provisions are to the effect 
that service connection may be presumed in the case of a 
veteran who served continuously for a given period during a 
period of war, if various diseases including malignant tumors 
were present to a compensable degree [usually within a given 
period] after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  



For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1998) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1998).  

[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, AO, etc., are all terms that are used 
fairly interchangeably to reflect the basic properties of the 
chemicals to which a veteran may have been subjected while in 
Southeast Asia during a given period of time, and which was 
the alleged source of alleged disability, in this case, a 
chronic skin disorder.]



If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer, 
acute and subacute peripheral neuropathy, multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1998).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1998).  

[The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994)].

Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

In that regard, the Court has also held that if the listed 
disease is not present, there is no presumption of a nexus by 
virtue of the service.  See, e.g., McCartt v. West, No. 97-
1831 (U.S. Vet. App. Feb. 8, 1999).  In such a case, of 
course, special presumptions, etc. and/or other standards do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  

The Board has the duty to assess the credibility and weight 
to be given all of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to AO and the 
legislative and other machinations associated therewith, the 
Court recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).


Factual Background

Service medical records show that in December 1969, the 
veteran was seen on two occasions for cellulitis involving 
the left upper arm.  Medications were prescribed, and on the 
second visit the cellulitis was described as resolving.

In September 1970, the veteran was seen for erythema over the 
left upper lateral left shank, and impetigo behind his ears.  
Medications were prescribed.

In September 1971, the veteran was seen for cellulitis and 
pus of the right index finger.  Antibiotics were given.  He 
was seen in November 1971 for scalp dryness.  Seborrheic 
dermatitis was diagnosed and Selsun shampoo was recommended.

The veteran's record of service (DD-214) shows his 
decorations included a Vietnam Service Medal with a Bronze 
Service Star, a Vietnam Campaign Medal, and an Army 
Commendation Medal with 2 Overseas Bars.

VA clinical record from December 1977 shows that the veteran 
was seen for a rash on his face and feet which had come and 
gone over a week's time.  He had seen a physician at Kaiser 
Hospital a month before for the face problem and had been 
given care.  Seborrheic dermatitis was diagnosed.  He was 
also said to have some signs of eczema under his ring and a 
history of water blisters.  A scaling erythematous eruption 
was on his scalp, eyebrows, peri-orally and lesions were on 
the anterior cheek.  Seborrheic dermatitis was diagnosed.

VA clinical records in February 1983 show a history of no 
recollection of having had a rash while in Vietnam.  However, 
about 6 years before, the veteran had started to notice a 
red, itching, sensitive rash on his face and chest and 
sometimes around his ankles.  The problem waxed and waned 
from being nearly gone to being very bothersome.  Heat and 
humidity made it worse.  Diagnosis was probable seborrheic 
dermatitis.  He was reevaluated by the dermatological clinic 
in March 1983.  There were minimal redness and scaling 
nasolabially and over the sternum and very slight scalp 
scaling.  Seborrheic dermatitis was diagnosed.

On VA examination in May 1983, the veteran indicated on a 
questionnaire that he had been exposed to herbicides while in 
Vietnam.  He complained of a rash on his face, chest which he 
said had started on his return from Vietnam.  




The veteran said that it had shown up on his face in 1970 and 
that he had first had treatment by VA in 1972.  He had been 
treating himself since then.  There was minimal scaling and 
redness in the various areas of involvement.  Diagnosis was 
seborrheic dermatitis, which the examiner said clearly 
resembled more than psoriasis.

On an evaluative report in October 1986, the veteran 
complained of an infected rash on his chest.  He had a 
history of seborrhea, and reported that it was now infected 
and drained pus.  There was an itchy lesion in the right 
groin area.  It was noted that there were several oval 
lesions in the genital area and the infection seemed to be 
secondary to scratching and irritation.  Bacitracin ointment 
was given.

A letter was sent to the veteran by VA in March 1984 after he 
participated in the AO Registry.  The correspondence was in 
part directed to the fact that he had expressed concern about 
a skin rash on his face.  It was noted that he had had 
peeling and other symptoms since 1977 and a diagnosis of 
seborrheic dermatitis.  The examiner noted that the veteran 
had a red peeling rash on his forehead, face and mid-chest.  
The examiner was reported to have opined that these were 
unrelated to AO exposure.

In May 1990, the veteran was seen for a mole on his back.  
Evaluation showed sun damaged skin over the face and arms; 
flesh colored appearing moles, several on his back, all of 
which looked benign; and actinic keratitis on the left 
temple.  The actinic keratosis was to be frozen; and 
sunscreen was to be used thereafter.

A basal cell carcinoma was removed from the veteran's right 
forehead area in October 1994.  Pathology report of the 
margins thereof in November 1994 was negative.





On VA examination in December 1994, the veteran reported that 
he had had a persistent rash since 1971 which involved his 
face, post-auricular areas, chest and scalp.  He reported 
having been treated with antifungals and topical steroids, 
Librium, and hydrocortisone cream.  He noted that a month 
before, he had had the basal cell carcinoma removed from his 
forehead.

The examiner noted subjective complaints of itching on the 
veteran's face and chest, worse with exposure to hot water.  
Objectively, there was a diffuse erythema and scaling of 
macules on his eyebrows, cheeks and nasolabial folds.  There 
were scaly macules on the scalp, mid-chest, and  post-
auricular folds.  Seborrheic dermatitis and history of basal 
cell cancer were noted.  The examiner also noted the small 
surgical scar on his forehead.

In March 1995, the veteran was seen again by VA for review of 
a lesion in the left medial canthus.  By Moh's surgical 
procedure, this was removed and also found to be basal cell 
carcinoma.  On several subsequent occasions he was said to 
have a well-healed scar without cancer recurrence.  

The veteran was also diagnosed as having seborrheic 
dermatitis in April 1995.  In June 1995, he was first thought 
to have psoriasis on a outpatient visit, when he had several 
lesions, but reevaluation again found him to have seborrheic 
dermatitis and multiple actinic keratoses; prior purulent 
drainage from the Moh's site had totally resolved.  By July 
1995, the actinic lesions were improved; he was to continue 
protecting them from sun and using various topical 
medications.  He also was said to have ongoing seborrheic 
dermatitis in July and September 1995.

The transcript of the veteran's testimony at a hearing before 
a Hearing Officer at the RO in December 1995 is also of 
record, in which he described his various skin lesions over 
the years.




On VA examination in January 1998, it was noted that in the 
recent past, the veteran had had a basal cell cancer removed 
from the left medial canthus of the eye and that he had had 
another such lesion removed from his forehead.  He complained 
of a persistent rash since 1978 involving the face and scalp 
with scaling.  He had also had crusted lesions for which he 
had had cryosurgery.  These symptoms included facial itching, 
stinging and burning.

On examination, there was diffuse scaling and erythema of the 
scalp, and erythematous scaly patches of the eyebrows, nasal 
labial folds, and sideburns.  The veteran had singular 
patches on the mid-chest and a few on the lower lip.  There 
was no discernible left canthus scar, and only a small scar 
remaining on the right forehead area.

The VA examiner diagnosed history of basal cell carcinoma; 
seborrheic dermatitis; and actinic keratoses.  It was his 
opinion that exposure to AO was not responsible for the 
veteran's skin disorders.  The actinic keratoses was felt to 
be due to chronic sun exposure in a fair-skinned person.


Analysis

Pursuant to Caluza and other cases, there are three primary 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) lay or medical evidence of a 
disease or injury in service; and (3) medical evidence of a 
link between the current disability and the in-service injury 
or disease.

In the case of certain disabilities which Congress has 
determined to be entitled to special presumptions by virtue 
of their association with exposure to AO, there are some 
slight modifications to these requirements.  

For instance, if a veteran has a listed disease, and was in 
Vietnam, he is presumed to have been exposed to AO.  On the 
other hand, if he is not diagnosed as having one of the 
listed diseases, even if he was in Vietnam, no presumption 
applies to whether he was or was not exposed to dioxins.  
However, service connection may nonetheless be established if 
the facts support such a conclusion as in any other case.  

In this case, the veteran is claiming service connection for 
a skin disorder as a result of AO exposure.  Neither basal 
cell carcinoma nor actinic keratitis are skin disorders 
subject to any special presumptions as being secondary to AO 
exposure.  

Thus the issue becomes whether the veteran has raised a well 
grounded claim absent special presumptions.

The veteran has provided a variety of arguments with regard 
to his alleged exposure to dioxins in service while in 
Vietnam.  Whether these are credible or not becomes 
irrelevant given the nature of the skin disorders both 
present and claimed.

The veteran indeed had some skin eruptions in service, he has 
had some since, and he exhibits some at present.  He is 
currently diagnosed as having residual scars from removal of 
basal skin cancer (two lesions in his facial area); and 
actinic keratosis due to sunlight exposure.  In the past, the 
veteran has had episodes of cellulitis, possible but not 
confirmed psoriasis, boils, eczema, moles, etc.  None of 
these diagnoses, which are not in relation to current 
symptoms in any event, change the evidentiary requirements.

Moreover, [except for the seborrheic dermatitis, for which 
the RO has recently granted service connection on a direct 
basis], there is no medical evidence of any kind that serves 
to link any inservice complaints with current clinical 
findings and thus provides a sound nexus for connecting the 
two.  In fact, there is specific and directed medical opinion 
to the contrary.  



In making opposing declarations, the veteran is asserting 
facts well beyond his competence.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  His lay opinion, in and of itself, is an 
entirely inadequate and insufficient basis alone for this or 
any other claim to be found well-grounded.  See, i.e., 
Grivois, Espiritu, and Tirpak, op. cit.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
skin disorders diagnosed as basal cell carcinoma and actinic 
keratoses, claimed as secondary to AO exposure.

The veteran has been made fully aware of what is required to 
make his claim well grounded, and thus there is no further 
duty to assist him in development of the claim.  See Gilbert, 
Grottveit, op. cit.  There is no indication that there is any 
now absent evidence which might be obtainable or even 
available which would in any way alter that basic premise.  
See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In the absence of a well grounded claim, the appeal for 
service connection for specific skin disorders, namely 
actinic keratoses and basal cell carcinoma, must be denied.  
As the veteran has not submitted a well grounded claim of 
entitlement to service connection for skin disorders, the 
doctrine of reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for skin disorders 
diagnosed as basal cell carcinoma of the skin and actinic 
keratosis, claimed as secondary to AO exposure, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

